Reasons for Allowance
Claims 1-9 and 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious a system and method of supplying liquid to insects as claimed in detail, especially the feature of the medium comprising polyacrylamide crystals alone or in combination with gel.
Al-Azemi (US 8893660) discloses a similar system and method as the claimed invention. However, Al-Azemi lacks the feature of the medium comprising polyacrylamide crystals alone or in combination with gel.
Mainini et al. (US 2014/0048017) teaches a gel medium 107 consumed by an animal when the device is inverted, the gel reducing the bacterial contamination of the consumable substance (paras 0046 and 0076; Fig. 11), and Ilan et al. (US 8677935) and Wren et al. (WO 92/08356) each teaches use of polyacrylamide gel in other applications (parasite production and trapping, respectively); however, in use, none of these prior art references provide for as liquid fills the container it penetrates the medium and moistens the bottom surface of the medium thereby allowing insects to drink the liquid. Thus, the prior art does not fairly teach these features as specifically required by the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929.  The examiner can normally be reached on Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643